No. DA 06-0620

             IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       2007 MT 25N



IN THE MATTER OF D.R. and A.S.,

            Youths in Need of Care.




APPEAL FROM:       District Court of the Eighth Judicial District,
                   In and For the County of Cascade, Cause No. CDJ-05-111-Y
                   Honorable Kenneth R. Neill, Presiding Judge


COUNSEL OF RECORD:

            For Appellant:

                   Jim Wheelis, Chief Appellate Defender; Joslyn Hunt,
                   Assistant Appellant Defender, Helena, Montana

            For Respondent:

                   Hon. Mike McGrath, Attorney General; Mark Mattioli,
                   Assistant Attorney General, Helena, Montana

                   Brant S. Light, Cascade Count Attorney; Sarah Corbally
                   Deputy County Attorney, Great Falls, Montana




                                                Submitted on Briefs: January 16, 2007

                                                           Decided: February 6, 2007


Filed:

                   __________________________________________
                                     Clerk
Chief Justice Karla M. Gray delivered the Opinion of the Court.



¶1        Pursuant to Section I, Paragraph 3(d)(v), Montana Supreme Court 1996 Internal

Operating Rules, as amended in 2003, the following memorandum decision shall not be cited

as precedent. It shall be filed as a public document with the Clerk of the Supreme Court and

its case title, Supreme Court cause number and disposition shall be included in this Court's

quarterly list of noncitable cases published in the Pacific Reporter and Montana Reports.

¶2        The Eighth Judicial District Court, Cascade County, terminated J.S.’s parental rights

to her sons D.R. and A.S. in August of 2006, fifteen months after it granted the Department

of Public Heath and Human Services (DPHHS) temporary investigative authority and ten

months after it adjudicated the boys youths in need of care and granted their temporary legal

custody to DPHHS. J.S. appeals, arguing that the District Court abused its discretion because

she had made some progress toward completing her court-approved treatment plan. We

affirm.

¶3        We have determined to decide this case pursuant to Section 1, Paragraph 3(d) of our

1996 Internal Operating Rules, as amended in 2003, which provides for memorandum

opinions. It is manifest on the face of the briefs and the record that the appeal is without

merit. Partial, or even substantial, compliance with a treatment plan is not sufficient to

forestall termination of parental rights if other criteria for termination have been established.

See § 41-3-609(1)(f), MCA, and, e.g., In re T.L., 2005 MT 256, ¶ 14, 329 Mont. 58, ¶ 14,

122 P.3d 453, ¶ 14 (citation omitted). The District Court did not abuse its discretion in

terminating J.S.’s parental rights.

¶4        Affirmed.
                                                2
                          /S/ KARLA M. GRAY

We concur:


/S/ JAMES C. NELSON
/S/ PATRICIA COTTER
/S/ BRIAN MORRIS
/S/ JIM RICE




                      3